DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 10/21/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/3/2021, 12/15/2021, and 1/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:
On line 1 of claim 4, “TRA system” should include the full name of the system.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadno-Azizi et al. (US 2002/0091407; hereafter Zadno-Azizi).
In regard to claim 1, Zadno-Azizi discloses a catheter system, comprising: an infusion catheter (22) having an infusion lumen (30) and at least one outlet port (outlet port of 22; see Figure 1); and an aspiration catheter (110) having an aspiration lumen (132) and at least one aspiration port (port in communication with balloon 126; see Figure 3; the examiner notes that “aspiration” is interpreted as a functional limitation), the aspiration catheter defining a channel (130) in which the infusion catheter is slidably disposed.
In regard to claim 2, Zadno-Azizi discloses wherein the aspiration catheter (110) defines a bullet-nose feature (see distal end near 127; elongate and tapered shape).
In regard to claim 3, Zadno-Azizi further comprising an insertion stylet (24) removably positioned in the infusion lumen (30) of the infusion catheter (22).
In regard to claim 24, Zadno-Azizi discloses wherein the aspiration catheter (110) is configured to be advanced distally over the infusion catheter (22) (see Figure 1; 110 is an embodiment of 20).
In regard to claim 27, Zadno-Azizi discloses further comprising a drug comprising a thrombolytic (see par. [0125]).
Claim(s) 1-2 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calderon (US 4,714,460).
In regard to claim 1, Calderon discloses a catheter system (C), comprising: an infusion catheter (18) having an infusion lumen (30 and/or lumen ending with 25) and at least one outlet port (31 and/or 25); and an aspiration catheter (35) having an aspiration lumen (44) and at least one aspiration port (42), the aspiration catheter (35) defining a channel (lumen ending at 34) in which the infusion catheter (18) is slidably disposed (see Figure 6; col. 5, lines 53-57).
In regard to claim 2, Calderon discloses wherein the aspiration catheter (35) defines a bullet-nose feature (see distal end near balloon 38; elongate and generally bullet-shaped).
In regard to claim 24, Calderon discloses wherein the aspiration catheter (35) is configured to be advanced distally over the infusion catheter (18) (see col. 5, lines 27-36; the aspiration catheter and the infusion catheter are movable relative to each other).
In regard to claim 25, Calderon discloses wherein the at least one outlet port (31) of the infusion catheter (18) is disposed in a lateral sidewall of a distal portion of the infusion catheter (see Figure 6).
In regard to claim 26, Calderon discloses wherein the aspiration catheter (35) is configured to be advanced distally over the infusion catheter (18) to aspirate material while covering the at least one outlet port (31) of the infusion catheter (18) (the catheters are movable relative to each other and therefore the catheter system is capable of operating in the recited manner).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Calderon in view of Jenson et al. (US 8,241,315; hereafter Jenson).
In regard to claim 3, Calderon fails to expressly disclose further comprising an insertion stylet removably positioned in the infusion lumen of the infusion catheter.  The examiner notes that insertion stylets are considered well-known features in the catheter art and imparts no novel structure/function to the recited system.
In a similar art, Jenson discloses a system further comprising an insertion stylet (32) removably positioned in the infusion lumen of the infusion catheter (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Calderon with the insertion stylet of Jenson in order to provide a well-known feature of catheter systems that can help with insertion/navigation through the body.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon in view of OLBRICHT, W. et al., TIME-REVERSAL ACOUSTICS AND ULTRASOUND-ASSISTED CONVECTION-ENHANCED DRUG DELIVERY TO THE BRAIN, J Acoust Soc Am. 2013 August; 134(2):1569-75; hereafter Olbricht.
In regard to claim 4, Calderon fails to expressly disclose further comprising a TRA system, wherein the TRA system comprises a hydrophone or microphone disposed in a distal end of the infusion catheter, one or more leads extending from the hydrophone or microphone to a proximal end of the infusion catheter, and a reverberator configured to time-reverse a signal detected by the hydrophone or microphone and emit acoustic waves based on the time-reversed signal.
In a similar art, Olbricht discloses a TRA system (see Figure 2), wherein the TRA system comprises a hydrophone (see page 1570, 4th and 7th  full paragraphs; see Figure 2 and description in Figure 2) disposed in a distal end of the infusion catheter (smart needle), one or more leads (see description in Figure 2; the wires extending from hydrophone at distal end of needle) extending from the hydrophone to a proximal end of the infusion catheter, and a reverberator (see Reverberator/ TRA electronics/Computer in Figure 2) configured to time-reverse a signal detected by the hydrophone or microphone and emit acoustic waves based on the time-reversed signal.  Olbricht teaches that the TRA system is effective in increasing the uptake of infused compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Calderon with the TRA system of Olbricht to provide a catheter system that included the ability to increase the uptake of infused compounds thereby increasing the effectiveness of the treatment.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calderon in view of Laub (US 2017/0043066).
In regard to claim 6, Calderon fails to expressly disclose wherein the aspiration catheter includes first and second steering wires to which tension can be applied to remotely steer a distal end of the aspiration catheter.
In a similar art, Laub discloses an aspiration catheter comprising first and second steering wires (218a, 218b; see par. [0030]) to which tension can be applied to remotely steer a distal end of the aspiration catheter (see par. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Calderon with the steering wires of Laub in order to provide a catheter system with steering capabilities to navigate through the body.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calderon in view of Wilcox et al. (US 9,044,568; hereafter Wilcox).
In regard to claim 7, Calderon fails to expressly disclose wherein the aspiration lumen comprises first and second aspiration lumens, each having a C-shaped transverse cross-section.
In a similar art, Wilcox discloses a catheter, wherein the aspiration lumen comprises first and second aspiration lumens (30a-30c), each having a C-shaped transverse cross-section (see at least Figure 2B; the examiner notes that “aspiration” is a functional limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Calderon with the C-shaped transverse lumens of Wilcox in order to provide a configuration that provides lumens around the periphery of the cross-section while providing a central lumen for a medical device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783